Citation Nr: 0925985	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disability, 
to include gastroesophageal reflux disease (GERD) and hiatal 
hernia (HH).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1963 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for a stomach injury.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veterans Law Judge in November 2007.  A 
transcript of the hearing is of record.

The issue has been recharacterized to comport to the medical 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a stomach 
disability, to include GERD and HH.  At his November 2007 
hearing the Veteran testified that he was attacked by three 
GIs of another branch of service and was beaten to the ground 
and kicked in the stomach, back, head, and neck, which caused 
him to regurgitate blood from his stomach.  He testified 
further that he was hospitalized for three days and that 
following service he treated his stomach problems with over 
the counter medications, but that he did not see anyone for 
his problems until 1981 or 1982.  

At his November 2007 hearing the Veteran testified that he 
received medications for his stomach from Dr. G. in Dade City 
in 1986 or 1987.  A review of the claim folder indicates that 
the Veteran had not previously identified this medical 
provider and that the RO has not attempted to obtain these 
records.  To ensure that VA has met its duty to assist the 
appellant in developing the evidence in support of his claim 
pursuant to 38 U.S.C.A. § 5103A, and to ensure full 
compliance with due process requirements, this case must be 
remanded so that the RO can attempt to obtain these records.  

Additionally, the Veteran's claim must be remanded for a 
second reason.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The Veteran currently has a stomach disability, to include 
GERD and HH.  VA treatment records dated in October 2003 note 
that the Veteran had a past medical history of GERD with a HH 
and was given an assessment of GERD with a HH.  Likewise, 
June 2005 VA treatment records note an impression of GERD.  

Service treatment records (STRs) dated in October 1965 note 
that the Veteran was kicked in the stomach.  Impressions of 
possible acute alcoholism and rule out gastrointestinal 
bleeding were given.  The Veteran's January 1967 separation 
examination notes that clinical evaluation revealed that the 
Veteran had a normal abdomen and viscera (including hernia) 
and genitourinary system.  

The current record contains competent medical evidence of a 
current stomach disability, in service treatment for an 
injury to the stomach, to include possible gastrointestinal 
bleeding, and credible evidence in the form of the Veteran's 
testimony that he has had a history of treatment for stomach 
problems since service.  Because there is insufficient 
medical evidence for the Board to decide the Veteran's claim, 
a VA medical examination must be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159 (c) (2008).


The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps, including 
contacting the Veteran, to obtain any and 
all medical treatment records from Dr. G.  
Note negative responses.  

2.  Thereafter, schedule the Veteran for a 
VA medical examination to determine the 
nature and etiology of his claimed stomach 
disability, to include GERD and HH.  As to 
any stomach disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
related to service.  

A complete rationale must be provided for 
all opinions. The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must note and specifically 
address in his opinions the October 1965 
STR indicating that the Veteran was kicked 
in the stomach and January 1967 separation 
examination.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




